Citation Nr: 0709534	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  98-03 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, claimed as post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected residuals of a fractured right thumb.  

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1958 to 
March 1959, and from September 1960 to August 1961.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 RO rating 
decision that denied a rating higher than 10 percent for 
service-connected post-operative residuals of a fractured 
right thumb and also denied entitlement to a TDIU, and from a 
February 1998 RO rating decision that denied service 
connection for PTSD.  

The veteran testified before an Acting Veterans Law Judge 
(AVLJ) in a videoconference hearing from the RO in June 2001.   
As noted hereinbelow, the AVLJ who presided at that hearing 
is no longer with the Board.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002). To implement the provisions of the law, 
VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

VCAA and its implementing regulations also define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claims on appeal has not been 
accomplished.  

The rating decisions on appeal were issued prior to enactment 
of VCAA.  Following the enactment of VCAA, the RO sent the 
veteran notice letters in April 2001 and September 2001 that 
notified the veteran of the elements required to establish 
entitlement to service connection, but did not address the 
elements required for the other two claims on appeal (i.e., 
entitlement to increased compensation for a service-connected 
disability and entitlement to a TDIU rating).  

Further, the April 2001 and September 2001 notice letters did 
not inform the veteran of what evidence will be obtained by 
whom in regard to any of the three claims on appeal, as the 
duty to notify and assist is currently defined.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, the Board finds that the veteran must be 
afforded adequate VCAA notice before the claims on appeal may 
be adjudicated.  

The Board also notes at this point that the veteran testified 
before the Board via videoconference hearing from the RO in 
June 2001, but the AVLJ who presided at that hearing is no 
longer with the Board.  

The veteran should accordingly be asked if he wants another 
hearing before a current Veterans Law Judge.  If he desires 
such a hearing, a hearing should be scheduled; if he declines 
another hearing, his waiver should be associated with the 
file.  

Specifically in regard to the claim of service connection for 
an acquired psychiatric disorder, in March 2005 the Board 
requested a VHA review of the claims folder to reconcile 
previous psychiatric findings and offer an opinion as to the 
etiology of any current disorder.  

In December 2006, in response to the Board's request, a VHA 
psychiatrist issued an opinion stating that the veteran had a 
personality disorder that had its origin prior to military 
service but was most likely exacerbated by military service 
and subsequent interaction with the VA benefits system.  

As the specific question of service connection for a 
personality disorder has not been adjudicated by the RO, the 
Board finds that the issue must be remanded to the RO for 
adjudication as Agency of Original Jurisdiction.  

Further, as the resolution of service connection for an 
acquired psychiatric disorder will necessarily have a 
significant impact on the claim for a TDIU, the latter issue 
must be deferred pending resolution of the service connection 
claim.   See Henderson v. West, 12 Vet. App. 11, 20 (1998).  
 
To ensure that all due process requirements are met, in 
addition to requesting the specific medical records 
stipulated in the Court's order, the RO should also give the 
veteran an opportunity to present any additional information 
and/or evidence pertinent to the claims on appeal that is not 
already of record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent evidence not 
currently of record that pertains to the 
veteran's claims on appeal.  

The RO's letter should identify the 
evidence required to establish 
entitlement to the benefits claimed, 
identify the evidence currently of 
record, and identify what evidence is 
ultimately the veteran's responsibility 
to obtain.  The RO should ensure that its 
letter meets the requirements of the 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

Finally, the RO's letter should inform 
the veteran that the AVLJ who presided at 
his hearing in June 2001 is no longer 
with the Board.  The veteran should be 
asked to indicate whether he desires 
another hearing, before a current 
Veterans Law Judge; if the veteran states 
that he wants another hearing, he should 
be scheduled for a hearing before the 
file is returned to the Board for review.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  If further evidence is received 
regarding the issue of increased rating 
for service-connected residuals of right 
thumb fracture, the RO should 
readjudicate the issue based on the new 
evidence; if further evidence is not 
received on this issue, the RO should 
associate the VCAA notice letters with 
the claims file and return the issue to 
the Board for further review.

4.  Whether or not the veteran responds, 
the RO should adjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, claimed as 
PTSD, to include consideration of the 
December 2006 VHA opinion.  Thereafter, 
the RO should readjudicate the issue of 
entitlement to a TDIU.  

5.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for increased rating for service-
connected residuals of a right thumb 
fracture, service connection for an 
acquired psychiatric disorder claimed as 
PTSD, and entitlement to a TDIU in light 
of all pertinent evidence and legal 
authority.  

7.  If the benefits sought on appeal are 
not granted, the RO should furnish to the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them a reasonable opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The purpose 
of this REMAND is to afford due process; it is not the 
Board's intention to imply whether the benefits requested 
should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but she may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


